                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



KELLY SCHMIDT,

               Plaintiff,                                      Hon. Ellen S. Carmody
v.
                                                               Case No. 1:18-cv-744
COMMISSIONER OF
SOCIAL SECURITY,

            Defendant.
_____________________________________/

                                            OPINION

               This is an action pursuant to Section 205(g) of the Social Security Act, 42 U.S.C.

' 405(g), to review a final decision of the Commissioner of Social Security denying Plaintiff=s

claim for Disability Insurance Benefits (DIB) and Supplemental Security Income (SSI) under

Titles II and XVI of the Social Security Act.     The parties have agreed to proceed in this Court for

all further proceedings, including an order of final judgment.     Section 405(g) limits the Court to

a review of the administrative record and provides that if the Commissioner=s decision is supported

by substantial evidence it shall be conclusive.     The Commissioner has found that Plaintiff is not

disabled within the meaning of the Act.    For the reasons stated below, the Court concludes that

the Commissioner=s decision is supported by substantial evidence.                  Accordingly, the

Commissioner=s decision is affirmed.

                                   STANDARD OF REVIEW

               The Court=s jurisdiction is confined to a review of the Commissioner=s decision and

of the record made in the administrative hearing process.       See Willbanks v. Sec=y of Health and

Human Services, 847 F.2d 301, 303 (6th Cir. 1988). The scope of judicial review in a social
security case is limited to determining whether the Commissioner applied the proper legal

standards in making her decision and whether there exists in the record substantial evidence

supporting that decision.    See Brainard v. Sec=y of Health and Human Services, 889 F.2d 679,

681 (6th Cir. 1989). The Court may not conduct a de novo review of the case, resolve evidentiary

conflicts, or decide questions of credibility.   See Garner v. Heckler, 745 F.2d 383, 387 (6th Cir.

1984).   It is the Commissioner who is charged with finding the facts relevant to an application

for disability benefits, and her findings are conclusive provided they are supported by substantial

evidence. See 42 U.S.C. ' 405(g).

                Substantial evidence is more than a scintilla, but less than a preponderance.   See

Cohen v. Sec=y of Dep=t of Health and Human Services, 964 F.2d 524, 528 (6th Cir. 1992) (citations

omitted).   It is such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.   See Richardson v. Perales, 402 U.S. 389, 401 (1971); Bogle v. Sullivan, 998 F.2d

342, 347 (6th Cir. 1993).        In determining the substantiality of the evidence, the Court must

consider the evidence on the record as a whole and take into account whatever in the record fairly

detracts from its weight.    See Richardson v. Sec=y of Health and Human Services, 735 F.2d 962,

963 (6th Cir. 1984).        As has been widely recognized, the substantial evidence standard

presupposes the existence of a zone within which the decision maker can properly rule either way,

without judicial interference.     See Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986) (citation

omitted). This standard affords to the administrative decision maker considerable latitude, and

indicates that a decision supported by substantial evidence will not be reversed simply because the

evidence would have supported a contrary decision.        See Bogle, 998 F.2d at 347; Mullen, 800

F.2d at 545.


                                                  2
                                      PROCEDURAL POSTURE

                 Plaintiff was 53 years of age on her alleged disability onset date. (PageID.198).

She successfully completed high school, but has no past relevant work experience.              (PageID.47).

Plaintiff applied for benefits on May 12, 2015, alleging that she had been disabled since December

1, 2014, due to anxiety, depression, dependent personality disorder, and histrionic personality

disorder.    (PageID.198-212, 244).        Plaintiff=s applications were denied, after which time she

requested a hearing before an Administrative Law Judge (ALJ). (PageID.83-190).

                 On October 17, 2017, Plaintiff appeared before ALJ Christopher Mattia with

testimony being offered by Plaintiff and a vocational expert.             (PageID.54-81).       In a written

decision dated January 10, 2018, the ALJ determined that Plaintiff was not disabled. (PageID.36-

48).     The Appeals Council declined to review the ALJ=s determination, rendering it the

Commissioner=s final decision in the matter. (PageID.27-32). Plaintiff subsequently initiated

this appeal pursuant to 42 U.S.C. ' 405(g), seeking judicial review of the ALJ=s decision.

                               ANALYSIS OF THE ALJ=S DECISION

                 The social security regulations articulate a five-step sequential process for

evaluating disability.    See 20 C.F.R. '' 404.1520(a-f), 416.920(a-f).1          If the Commissioner can



1   1.    An individual who is working and engaging in substantial gainful activity will not be found to be
         Adisabled@ regardless of medical findings (20 C.F.R. '' 404.1520(b), 416.920(b));

    2. An individual who does not have a Asevere impairment@ will not be found Adisabled@ (20 C.F.R. ''
       404.1520(c), 416.920(c));

    3. If an individual is not working and is suffering from a severe impairment which meets the duration
       requirement and which Ameets or equals@ a listed impairment in Appendix 1 of Subpart P of
       Regulations No. 4, a finding of Adisabled@ will be made without consideration of vocational factors.
       (20 C.F.R. '' 404.1520(d), 416.920(d));

    4. If an individual is capable of performing her past relevant work, a finding of Anot disabled@ must be
       made (20 C.F.R. '' 404.1520(e), 416.920(e));
                                                      3
make a dispositive finding at any point in the review, no further finding is required.   See 20 C.F.R.

'' 404.1520(a), 416.920(a).      The regulations also provide that if a claimant suffers from a

nonexertional impairment as well as an exertional impairment, both are considered in determining

her residual functional capacity.   See 20 C.F.R. '' 404.1545, 416.945.

               The burden of establishing the right to benefits rests squarely on Plaintiff=s

shoulders, and she can satisfy her burden by demonstrating that her impairments are so severe that

she is unable to perform her previous work, and cannot, considering her age, education, and work

experience, perform any other substantial gainful employment existing in significant numbers in

the national economy.    See 42 U.S.C. ' 423(d)(2)(A); Cohen, 964 F.2d at 528. While the burden

of proof shifts to the Commissioner at step five, Plaintiff bears the burden of proof through step

four of the procedure, the point at which her residual functioning capacity (RFC) is determined.

See Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987); Walters v. Comm=r of Soc. Sec., 127 F.3d

525, 528 (6th Cir. 1997) (ALJ determines RFC at step four, at which point claimant bears the

burden of proof).

               The ALJ determined that Plaintiff suffers from: (1) major depressive disorder; (2)

generalized anxiety disorder; (3) dependent personality disorder; and (4) gambling disorder, severe

impairments that whether considered alone or in combination with other impairments, failed to

satisfy the requirements of any impairment identified in the Listing of Impairments detailed in 20

C.F.R., Part 404, Subpart P, Appendix 1. (PageID.39-40)




   5. If an individual=s impairment is so severe as to preclude the performance of past work, other
      factors including age, education, past work experience, and residual functional capacity must be
      considered to determine if other work can be performed (20 C.F.R. '' 404.1520(f), 416.920(f)).

                                                  4
               With respect to Plaintiff=s residual functional capacity, the ALJ determined that

Plaintiff retained the capacity to perform work subject to the following limitations: (1) she can

understand, carry out, and remember simple instructions; (2) she can make simple work-related

decisions; (3) she can occasionally interact with supervisors, co-workers, and the public; (4) she

can occasionally deal with changes in a routine work setting; and (5) she can perform work that

does not require a production line pace or where her co-workers’ productivity is dependent upon

her productivity. (PageID.40).

               The ALJ found that Plaintiff had no past relevant work experience at which point

the burden of proof shifted to the Commissioner to establish by substantial evidence that a

significant number of jobs exist in the national economy which Plaintiff could perform, her

limitations notwithstanding.   See Richardson, 735 F.2d at 964. While the ALJ is not required

to question a vocational expert on this issue, Aa finding supported by substantial evidence that a

claimant has the vocational qualifications to perform specific jobs@ is needed to meet the burden.

O=Banner v. Sec=y of Health and Human Services, 587 F.2d 321, 323 (6th Cir. 1978) (emphasis

added).   This standard requires more than mere intuition or conjecture by the ALJ that the

claimant can perform specific jobs in the national economy.    See Richardson, 735 F.2d at 964.

Accordingly, ALJs routinely question vocational experts in an attempt to determine whether there

exist a significant number of jobs which a particular claimant can perform, her limitations

notwithstanding. Such was the case here, as the ALJ questioned a vocational expert.

               The vocational expert testified that there existed approximately 61,000 light

exertional jobs in the national economy which an individual with Plaintiff=s RFC could perform,

such limitations notwithstanding.    (PageID.74-77).    This represents a significant number of


                                                5
jobs.   See, e.g., Taskila v. Commissioner of Social Security, 819 F.3d 902, 905 (6th Cir. 2016)

(“[s]ix thousand jobs in the United States fits comfortably within what this court and others have

deemed ‘significant’”).

               I.      Medical Evidence

               In addition to the testimony presented at the administrative hearing, the

administrative record contains copies of Plaintiff’s statements and medical treatment records.

The ALJ described this evidence as follows:

        As for the medical evidence, the claimant presented at Manistee-Benzie
        Community Mental Health Services in 2009 with thoughts of depression (2F at 2).
        She reported feelings of worthlessness, and stated that she felt incapable of doing
        anything and was overwhelmed with stressors (Id.). She reported no issues with
        getting along with others, had no problems with her education other that being a
        slow reader, and stated that she was currently taking Xanax for her anxiety (2F at
        2-4). Upon examination, her appearance was within acceptable limits, she had
        impaired concentration, behavior was disinhibited, insight was impaired, affect was
        inappropriate, thought content was normal, and her mood was labile and anxious
        (2F at 5).

        The claimant next presented in 2011 with concerns over her financial situation (2F
        at 9). She stated that she felt overwhelmed and was struggling to pay her bills as an
        artist (Id.). She stated that there was a lot of insecurity in her family, and she had
        never seen a psychiatrist and had never been hospitalized (2F at 11). Upon
        examination, the claimant had acceptable intellectual functioning, her thought
        process was disorganized, she had psychomotor agitation, her general functioning
        was intact, mood was exaggerated, affect was inappropriate, and speech was
        acceptable (Id. at 10-12). The interviewer noted that the claimant's body language
        was overly dramatic, and she grimaced during the interview (Id.).

        The claimant presented at Crystal Lake Health Center in July 2013 with complaints
        of depression and anxiety (1F at 22). She reported difficulty concentrating and
        struggled with insomnia but denied suicidal ideation (1F at 22). Upon examination,
        there was no impairment of abstract thinking, her speech was slow, and her affect
        was anxious and depressed (Id. at 23). The claimant was prescribed Effexor, Xanax,
        and Trazodone (Id.). The claimant next presented in December 2014 complaining
        of worsening depression with depressed mood, fatigue, anxiety, and sense of failure
        (1F at 20). Her mental status exam indicated her cognition was intact and she
        continued to have anxious and depressed affect (Id. at 21). She had an intake
        evaluation at Central Wellness in December 2014 (2F at 16). She reported feeling
                                                 6
overwhelmed, tearful, with excessive worry and anxiety (2F at 16). She stated that
she felt paralyzed by anxiety and stress and had difficulty following through on
appointments and understanding what to do with her life (Id.). During the
evaluation, she presented with poor coping skills, a dramatized and anxious mood,
detached affect, soft speech, impaired short-term memory, and had difficulty
expressing herself (Id. at 16-25).

At a January 2015 appointment, the claimant reported that her goals for treatment
were to figure out who she was, apply for disability benefits, and have a cleaner
home (2F at 27-29). She stated that her symptoms were moderate in intensity and
improving (1F at 18; 2F at 42). At a psychiatric evaluation in March 2015, the
claimant's current medications included Effexor, Trazodone, and Buspar (2F at 41).
Dr. Charles Lapo described the claimant as vague and circumstantial during the
interview, added Brintellix to her medications, and found she had average
intellectual functioning, cheerful mood, normal communication, normal but
circumstantial speech, unremarkable thought content, fair insight, and intact
orientation (Id. at 44-47).

In April 2015, the claimant stated that she wanted intense therapy but also reported
that she was starting to live her life again (Id. at 49-51). Her mood was pleasant,
she had some depressive cognition, and there were some elements of mania to her
speech (Id.). She had a normal mental status examination in May 2015 with normal
mood (2F at 60). She stated in June 2015 that she believed the medications were
helping with her condition and that she was working on her art projects more often
(3F at 9). She stated in August 2015 that she was very busy with work, was getting
her orders out, and she felt therapy was working (3F at 13). She also reported losing
money gambling, and stated that she went to the casino weekly and sometimes more
often (3F at 42).

In October 2015, the claimant's therapist, Brian Heyniger, submitted a letter stating
that the claimant's ability to focus on her artwork had improved since beginning
treatment at Centra Wellness (3F at 1). He stated that her current treatment included
outpatient therapy, case management, psychiatric evaluations, and medication
review for her major depressive disorder, dependent personality disorder, and
gambling disorder (Id.). He stated that she was a pleasure to work with and used
her sense of humor to help her cope with her anxiety and stress (Id). At an October
2015 therapy session, the claimant stated that she gambled and was trying to do this
less but was having difficulty with self-control (3F at 23). She stated that she was
lonely and not spending too much time with people (Id.). Her mood was described
as euthymic, speech was spontaneous and fluent, there was no evidence of
delusions, and she did not respond to internal stimuli (Id. at 24).

In November 2015, the claimant reported stress over completing orders for her
artwork on time (3F at 46). Later that month, her counselor discussed gambling
with her "and the difficulty of setting limits appearing to make it high risk vs. the
                                         7
concept of it being an answer to her money issues" (4F at 9). The claimant then
"moved to disability and the importance of staying mentally ill so she can keep her
supports" (Id.). The claimant reported a positive outcome from her sister's visit for
Christmas at a December 2015 appointment (4F at 3). She stated that she had the
house clean for the visit and that she was able to treat her sister and husband to
dinner with her gambling winnings (4F at 3). However, she also reported that month
that she had gambled away her savings account (4F at 10). She also stated that she
had met her orders for her micro-enterprise art business that year (Id. at 2 and 10).
Upon examination, her thought process was described as disorganized and she was
noted to frequently change the subject (Id. at 15). In her yearly progress note, the
claimant was described as regularly attending sessions and was noted to show
improvements in organization and overall progress in her recovery (Id. at 15 and
20).

The claimant stated in January 2016 that therapy was working and helping her make
better choices for herself (4F at 27-28). She reported minor complaints and
decreased energy but stated that she was sleeping well (7F at 13). She stated that
her current goal was to finish her art work so she could get ready for the busy season
(4F at 27). The claimant had a normal mental status examination in February 2016
(4F at 34). The claimant then stopped going to therapy (4F at 36). At a July 2016
medication management appointment, the claimant reported that the reason she
stooped attending therapy is that she did not feel like attending therapy and stated
that she would work it out on her own (Id. at 36). She stated that her mood had been
better and that her ability to control her gambling was inconsistent (Id.). She stated
that sometimes she pushed herself too hard on her art projects and stayed up all
night working on them before a show (Id.). Upon examination, she had a
cooperative attitude, normal appearance, normal psychomotor activity, normal
communication, normal speech, mood was within normal limits, affect was
appropriate, thought process was intact, concentration was normal, memory was
normal, fund of knowledge was adequate, intellectual functioning was average,
judgment was poor, and insight was fair (4F at 39). She reported continuing anxiety
in August 2016 (7F at 10).

The claimant reported some difficulties with friends at a September 2016
medication management appointment (4F at 42). She stated that she tries to be
independent but needs help with some things and was perhaps looking for more out
of friendships than they could provide (Id.). She stated that she was continuing to
gamble but was becoming "increasingly aware of how stupid it is" and was
spending less money gambling (Id. at 43). In November 2016, she reported taking
her Buspar once a day instead of twice a day as directed (Id. at 49). She stated that
she had been working on changes and had cleaned her whole home, was working
hard on completing orders for her business, and recently had all of her friends over
for dinner (Id.). The claimant was described as cooperative during the session with
normal appearance, normal psychomotor activity, normal communication, normal
speech, mood was anxious, affect was appropriate, thought proves was
                                         8
       characterized by flight of ideas, thought contempt was intact, concentration was
       normal, memory was normal, fund of knowledge was adequate, intellectual
       functioning was average, judgment was fair, and insight was fair (4F at 49-51).

       In January 2017, the claimant reported difficulty making decisions in her micro
       business and that she sometimes wore the same clothes multiple days (5F at 24).
       She stated that she had one or two friends who were supportive but not all the time,
       and that she maintained contact with her siblings throughout the year (5F at 24).
       She stated that she was planning on taking a trip to Colorado that year to see her
       mother (5F at 19). The claimant had a largely normal mental status exam, with
       intact concentration, pleasant attitude, intact memory, and normal speech, although
       her self-care was noted to be poor (5F at 28-32). At a medication management
       appointment in February 2017 with Dr. Jennifer Palamara, the claimant reported
       taking her Buspirone regularly and improved relationships with her family (5F at
       14). She stated that she felt calmer on the medication but still had difficulties
       managing stress and making decisions (5F at 14). Her mental status exam was
       within normal limits and her appearance was noted to be appropriate, her mood was
       within normal limits, and her thought process and concentration were intact (5F at
       15-17).

       The claimant reported at an April 2017 appointment with Dr. Palamara that she had
       made a new friend and completed a new painting in two weeks (5F at 9). However,
       she also reported gambling more than she wanted to and she had broken her rules
       by going into her checkbook (Id.at 9). Her mental status exam was completely intact
       except for a sad affect (Id. at 9-12). The claimant reported feelings of anxiety at a
       July 2017 appointment (7F at 3). She reported going through some upsetting things
       in August 2017 and stated that she was going back to therapy (5F at 4). She stated
       that she had stopped her medications for a few months and was doing well until
       recently and had now restarted them (Id. at 4). She reported continuing issues
       dealing with stress (5F at 4). The claimant had a normal mental status exam except
       for having poor insight and judgment (5F at 4-7).

(PageID.41-44).

II.            The ALJ Properly Evaluated the Opinion Evidence

               On September 19, 2017, one of Plaintiff’s care providers, Dr. Jennifer Palamara,

completed a brief mental impairment questionnaire regarding Plaintiff’s impairments.

(PageID.605-08).    The ALJ, however, afforded little weight to the doctor’s observations.

(PageID.44).    Plaintiff argues that she is entitled to relief because the ALJ’s rationale for

discounting the opinions in question is not supported by substantial evidence.
                                                9
               The treating physician doctrine recognizes that medical professionals who have a

long history of caring for a claimant and his maladies generally possess significant insight into her

medical condition.    See Barker v. Shalala, 40 F.3d 789, 794 (6th Cir. 1994). An ALJ must,

therefore, give controlling weight to the opinion of a treating source if: (1) the opinion is Awell-

supported by medically acceptable clinical and laboratory diagnostic techniques@ and (2) the

opinion Ais not inconsistent with the other substantial evidence in the case record.@   Gayheart v.

Commissioner of Social Security, 710 F.3d 365, 375-76 (6th Cir. 2013) (quoting 20 C.F.R. '

404.1527).

               Such deference is appropriate, however, only where the particular opinion Ais based

upon sufficient medical data.@   Miller v. Sec=y of Health and Human Services, 1991 WL 229979

at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec=y of Health and Human Services, 839 F.2d

232, 235 n.1 (6th Cir. 1987)). The ALJ may reject the opinion of a treating physician where such

is unsupported by the medical record, merely states a conclusion, or is contradicted by substantial

medical evidence.    See Cohen, 964 F.2d at 528; Miller v. Sec=y of Health and Human Services,

1991 WL 229979 at *2 (6th Cir., Nov. 7, 1991) (citing Shavers v. Sec=y of Health and Human

Services, 839 F.2d 232, 235 n.1 (6th Cir. 1987)); Cutlip v. Sec=y of Health and Human Services,

25 F.3d 284, 286-87 (6th Cir. 1994).

               If an ALJ accords less than controlling weight to a treating source=s opinion, the

ALJ must Agive good reasons@ for doing so.     Gayheart, 710 F.3d at 376. Such reasons must be

Asupported by the evidence in the case record, and must be sufficiently specific to make clear to

any subsequent reviewers the weight the adjudicator gave to the treating source=s medical opinion

and the reasons for that weight.@    This requirement Aensures that the ALJ applies the treating


                                                 10
physician rule and permits meaningful review of the ALJ=s application of the rule.@      Id. (quoting

Wilson v. Commissioner of Social Security, 378 F.3d 541, 544 (6th Cir. 2004)). Simply stating

that the physician=s opinions Aare not well-supported by any objective findings and are inconsistent

with other credible evidence@ is, without more, too Aambiguous@ to permit meaningful review of

the ALJ=s assessment.    Gayheart, 710 F.3d at 376-77.

               If the ALJ affords less than controlling weight to a treating physician=s opinion, the

ALJ must still determine the weight to be afforded such.    Id. at 376.   In doing so, the ALJ must

consider the following factors: (1) length of the treatment relationship and frequency of the

examination, (2) nature and extent of the treatment relationship, (3) supportability of the opinion,

(4) consistency of the opinion with the record as a whole, (5) the specialization of the treating

source, and (6) other relevant factors.   Id. (citing 20 C.F.R. ' 404.1527).   While the ALJ is not

required to explicitly discuss each of these factors, the record must nevertheless reflect that the

ALJ considered those factors relevant to his assessment.     See, e.g., Oldham v. Astrue, 509 F.3d

1254, 1258 (10th Cir. 2007); Undheim v. Barnhart, 214 Fed. Appx. 448, 450 (5th Cir., Jan. 19,

2007).

               The form which the doctor completed indicates that Plaintiff experiences

“moderate” difficulty dealing with work stress and would experience symptoms approximately

three hours daily which would cause her to “be off-task.”         (PageID.606).     The doctor also

reported that Plaintiff would be absent from work “more than three times a month.”

(PageID.606). The doctor also completed a form regarding Plaintiff’s limitations in 20 separate

categories encompassing (1) understanding and memory, (2) sustained concentration and

persistence, (3) social interaction, and (4) adaptation.    (PageID.607-08).      Plaintiff’s abilities


                                                 11
were characterized as “moderately limited” in nine categories, “markedly limited” in nine

categories, and “not significantly limited” in two categories.    (PageID.607-08).

               Plaintiff’s argument fails for at least two reasons.   First, the form that Dr. Palamara

completed fails to articulate any functional limitations from which Plaintiff allegedly suffers.

Instead, the form, which is unaccompanied by any explanation or documentation, merely

articulates unspecific opinions concerning nebulous traits and concepts.       Thus, there is nothing

in the subject questionnaire which even constitutes a “medical opinion” to which deference must

be accorded.   See 20 C.F.R. §§ 404.1527(a)(2); 416.927(a)(2) (a medical opinion is defined as

“statements from physicians and psychologists or other acceptable medical sources that reflect

judgments about the nature and severity of your impairment(s), including your symptoms,

diagnosis and prognosis, what you can still do despite impairment(s), and your physical or mental

restrictions”); Pelak v. Commissioner of Social Security, 2016 WL 6694477 at *7 (W.D. Mich.,

Nov. 15, 2016) (“ALJs are not bound by conclusory statements of doctors, particularly where they

appear on ‘check-box forms’ and are unsupported by explanations citing detailed objective criteria

and documentation”); Birgy v. Commissioner of Social Security, 2017 WL 4081528 at *5 (W.D.

Mich., Sept. 15, 2017) (same); Dalton v. Commissioner of Social Security, 2013 WL 1150711 at

*5 n.3 (W.D. Mich., Mar. 19, 2013) (same).         Likewise, there is nothing in this questionnaire

which is inconsistent with the ALJ’s RFC finding.

               Second, to the extent the subject questionnaire can be considered to articulate a

medical opinion, the ALJ provided good reasons for discounting such.                In support of his

assessment, the ALJ expressly noted that Dr. Palamara’s opinion was contradicted by: (1)

Plaintiff’s demonstrated ability to manage her business; (2) Plaintiff’s favorable response to


                                                 12
medication; and (3) the results of numerous examinations which revealed that Plaintiff was less

limited than Dr. Palamara suggests.       (PageID.44).     The ALJ’s rationale is supported by the

medical evidence discussed above.      In sum, the ALJ expressed good reasons, supported by

substantial evidence, for discounting Dr. Palamara’s opinion.        Accordingly, this argument is

rejected.

III.           The ALJ’s RFC Finding is Supported by Substantial Evidence

               A claimant’s RFC represents the “most [a claimant] can still do despite [her]

limitations.” Sullivan v. Commissioner of Social Security, 595 Fed. Appx. 502, 505 (6th Cir.,

Dec. 12, 2014); see also, Social Security Ruling 96-8P, 1996 WL 374184 at *1 (Social Security

Administration, July 2, 1996) (a claimant’s RFC represents her ability to perform “work-related

physical and mental activities in a work setting on a regular and continuing basis,” defined as “8

hours a day, for 5 days a week, or an equivalent work schedule”).          The ALJ concluded that

Plaintiff can perform work subject to a number of non-exertional limitations.        Plaintiff argues

that she is entitled to relief because the ALJ’s RFC fails to adequately account for her non-

exertional impairments and limitations.

               The ALJ is tasked with determining a claimant’s RFC.              See 20 C.F.R. §§

404.1546(c), 416.946(c).    While the ALJ may not “play doctor” and substitute his own opinion

for that of a medical professional, the ALJ is not required to tailor his RFC assessment to any

particular opinion or item of medical evidence.    See, e.g., Poe v. Commissioner of Social Security,

342 Fed. Appx. 149, 157 (6th Cir., Aug. 18, 2009).           Instead, the ALJ is “charged with the

responsibility of evaluating the medical evidence and the claimant’s testimony to form an

assessment of her residual functional capacity.”       Webb v. Commissioner of Social Security, 368


                                                  13
F.3d 629, 633 (6th Cir. 2004).   Plaintiff has identified no specific error with the ALJ’s analysis,

but instead merely invites the Court to re-weigh the evidence.   As previously noted, however, the

Court cannot re-weigh the evidence. The ALJ considered all the evidence and articulated an RFC

which is supported by substantial evidence.   Accordingly, this argument is rejected.

                                        CONCLUSION

               For the reasons articulated herein, the Court concludes that the ALJ=s decision is

supported by substantial evidence.   Accordingly, the Commissioner=s decision is affirmed.        A

judgment consistent with this opinion will enter.



Dated: June 14, 2019                                           /s/ Ellen S. Carmody
                                                             ELLEN S. CARMODY
                                                             U.S. Magistrate Judge




                                                14
